Citation Nr: 0006466	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  00-00 750	)	DATE
	)
	)


THE ISSUE

Payment of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1974.


FINDINGS OF FACT

1.  In a February 1992 Board of Veterans' Appeals (Board) 
decision, the Board denied the veteran's claim of clear and 
unmistakable error as to a September 1980 rating decision 
that had denied service connection for residuals of a right 
thumb injury.  The veteran's notice of disagreement leading 
to this decision was received subsequent to November 18, 
1988.

2.  In May 1992, the veteran appointed W. G. S. as his 
attorney, and the parties entered into a fee agreement.

3.  In March 1993, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, Court) vacated the 
Board's February 1992 decision and remanded the matter for 
further proceedings.

4.  In a September 1993 decision, the Board again denied the 
veteran's claim of clear and unmistakable error as to the 
September 1990 rating decision that denied service connection 
for residuals of a right thumb injury.

5.  In December 1993, the veteran and his attorney, W. G. S., 
entered into another fee agreement, which effectively 
superseded the May 1992 fee agreement.

6.  In August 1995, by order of the Court, a joint motion for 
remand was granted, and the Board's September 1993 decision 
was vacated and remanded.

7.  In October 1995, the Board remanded the veteran's claim 
for further evidentiary development, pursuant to the Court's 
order.

8.  In January 1996, the Court awarded W.G.S. $7,750.00, 
pursuant to the provisions of the Equal Access to Justice Act 
(EAJA).

9.  In May 1998, the Board again remanded the veteran's 
claim, in order to ensure compliance with the Board's earlier 
remand directives.

10.  In a July 22, 1999, rating decision, the RO found clear 
and unmistakable error as to the September 1980 rating 
decision, and service connection for carpometacarpal joint 
arthritis-pseudarthrosis, right thumb, was granted.  A 
10 percent evaluation was assigned from May 1980, and a 20 
percent evaluation was assigned from September 1990.

11.  The veteran's attorney, W. G. S., apparently withdrew as 
the veteran's counsel on July 31, 1999, due to a serious 
illness.

12.  In the Matter of the Fee Agreement of W. G. S., the 
December 1993 fee agreement is reasonable, with respect to 
payment of a 20 percent contingency fee, based upon the grant 
of service connection for carpometacarpal joint arthritis-
pseudarthrosis, right thumb, rated at 10 percent from May 27, 
1980, to September 24, 1990, and at 20 percent from September 
24, 1990.

13. In October 1999, the veteran appointed D. D. W. as his 
attorney, and the parties entered into a fee agreement, which 
explicitly superseded the veteran's previous agreements with 
W. G. S.  It was stated that D. D. W. was undertaking 
prosecution of the veteran's claim as to an increased rating 
evaluation for his right thumb disability, for the period of 
May 27, 1980, to September 24, 1990, and an increased rating 
evaluation for his right thumb disability from September 24, 
1990.

14.  To date, no action has been taken on the issues of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right thumb injury, from May 27, 1980, to September 
24, 1990, and entitlement to an evaluation in excess of 20 
percent for the veteran's right thumb injury.

15.  In the Matter of the Fee Agreement of D. D. W., D. D. W. 
is not eligible to receive attorney fees.


CONCLUSIONS OF LAW

1.  In the Matter of the Fee Agreement of W. G. S., the 
criteria under which a valid fee agreement between the 
veteran and his attorney, W. G. S., as to representation 
before VA, have been met by the December 1993 fee agreement.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  In the Matter of the Fee Agreement of W. G. S., the 
criteria for eligibility for direct payment of attorney fees 
by VA, from past-due benefits, arising from the grant of 
service connection for carpometacarpal joint arthritis-
pseudarthrosis, right thumb, have been met.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(h) 
(1999).

3.  The fee specified in the December 1993 agreement between 
the veteran and W. G. S., as being payable directly to the 
attorney by VA and amounting to no more than 20 percent of 
past-due benefits awarded to the veteran, is reasonable.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(f), (h) (1999).

4.  In the Matter of the Fee Agreement of D. D. W., the 
criteria under which a valid fee agreement between the 
veteran and his attorney, D. D. W., as to representation 
before VA, have not been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Applicable VA regulation provides that agents and attorneys-
at-law may charge veterans for their services only if (1) a 
final decision has been promulgated by the Board with respect 
to the issue or issues involved.  (Fees may not be charged, 
allowed, or paid for services provided before the date of the 
Board's decision.); (2) the notice of disagreement that 
preceded the Board decision with respect to the issue or 
issues involved was received by the agency of original 
jurisdiction on or after November 18, 1988; and (3) the agent 
or attorney-at-law was retained not later than one year 
following the date that the decision by the Board, with 
respect to the issue or issues involved, was promulgated.  
(This condition will be considered to have been met with 
respect to all successor attorneys-at-law or agents acting in 
continuous prosecution of the same matter if a predecessor 
was retained within the required time period).  38 C.F.R. 
§ 20.609(c) (1999).

The fee agreement must be in writing and must be signed by 
the veteran and the agent or attorney-at-law.  The agreement 
also must include the names of the parties involved, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the agent or 
attorney-at-law will be determined.  In addition, a copy of 
the agreement must be filed with the Board within 30 days of 
its execution.  38 C.F.R. § 20.609(g) (1999).

The veteran and an agent or attorney-at-law may enter into a 
fee agreement providing for payment for services to be made 
directly to the agent or attorney-at-law by VA out of any 
past-due benefits awarded, as a result of a successful appeal 
to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court, only if the 
following criteria are met:  (1) the total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the claimant, i.e., if all or any 
part of the relief sought is granted; and (3) the award of 
past-due benefits results in a cash payment to a claimant, 
from which the fee may be deducted.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(h) (1999).

"Past-due benefits" are a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments that accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(f) (1999).

VA regulation requires that the fees permitted for services 
of an agent or attorney-at-law must be reasonable and in 
accordance with applicable law and regulation.  38 C.F.R. 
§ 20.609(e) (1999).  They may be based on a fixed fee, hourly 
rate, a percentage of benefits recovered, or a combination of 
such bases.  Factors considered in determining whether fees 
are reasonable include: (1) the extent and type of service 
the representative performed; (2) the complexity of the case; 
(3) the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.  Id.  
Fees which total no more than 20 percent of any past-due 
benefits awarded are presumed reasonable.  
38 C.F.R. § 20.609(f).

II.  Factual Background

In a September 1980 rating decision, the RO denied service 
connection for a right hand injury, including right thumb 
arthrodesis.  In May 1990, the RO received the veteran's 
claim to reopen, which it denied in correspondence to the 
veteran, dated in December 1990.  The veteran subsequently 
filed a notice of disagreement that same month.  The 
veteran's substantive appeal was filed in May 1991.  In a 
February 1992 decision, the Board denied the veteran's claim 
of clear and unmistakable evidence as to the September 1980 
rating decision.

The veteran then entered into an attorney-client fee contract 
with W.G.S. in May 1992.  The parties agreed to a fixed fee 
of $2,000.00, payable in advance.  The parties also agreed 
that VA would pay directly to W. G. S. 20 percent of any 
past-due benefits awarded the veteran, on the basis of his 
claim for service connection.

In March 1993, the Court, in a memorandum decision, vacated 
the Board's February 1992 decision and remanded the matter 
for further proceedings.  Specifically, it was noted that the 
Board had failed to determine whether the veteran's in-
service injury and his postoperative complaints of a weakened 
grip, when considered together with the other evidence of 
record, showed an increase in disability while the veteran 
was in service.

In a September 1993 decision, the Board again denied the 
veteran's claim of clear and unmistakable evidence as to the 
September 1980 rating decision that had denied service 
connection.

In December 1993, the veteran and W. G. S. entered into 
another attorney-client fee contract, which effectively 
superseded the May 1992 contract.  This time, it was noted 
that a fixed fee was not applicable, and the parties again 
agreed that VA would pay directly to W. G. S. 20 percent of 
any past-due benefits awarded the veteran, on the basis of 
his claim for service connection.

In August 1995, by order of the Court, a joint motion for 
remand was granted, and the Board's September 1993 decision 
was vacated and remanded.  It was noted that the Board had 
not met the Court's expectations on remand, in that the Board 
had not addressed the issue of aggravation.  It was also 
noted that the Board had used its own medical opinion or 
judgment, rather than obtaining an independent medical expert 
opinion.

In October 1995, the Board remanded the veteran's claim for 
further evidentiary development, pursuant to the Court's 
order.

In January 1996, the Court awarded W. G. S. $7,750.00, 
pursuant to the provisions of EAJA.

In May 1998, the Board again remanded the veteran's claim, in 
order to ensure compliance with the Board's earlier remand 
directives.

In a July 22, 1999, rating decision, the RO found clear and 
unmistakable error as to the September 1980 rating decision, 
and service connection for carpometacarpal joint arthritis-
pseudarthrosis, right thumb, was granted.  A 10 percent 
evaluation was assigned from May 1980 to September 1990, and 
a 20 percent evaluation was assigned from September 1990.

The record suggests that W. G. S. withdrew as the veteran's 
attorney on July 31, 1999, due to a serious illness.  
However, the record does not contain any correspondence from 
the veteran or from W.G.S. as to this matter, nor is there 
any evidence as to W. G. S.' revocation of Power of Attorney.

In October 1999, the veteran appointed D. D. W. as his 
attorney, and the parties entered into a fee agreement, which 
by its terms superseded the veteran's previous agreements 
with W. G. S.  It was stated that D. D. W. was undertaking 
prosecution of the veteran's claim as to entitlement to an 
increased rating evaluation for his right thumb disability, 
for the period of May 27, 1980, to September 24, 1990, and 
entitlement to an increased rating evaluation for his right 
thumb disability from September 24, 1990.  It was also 
indicated that prosecution of this claim, as to the issues of 
entitlement to increased evaluations, had been continuous 
since the February 1992 Board decision.

To date, no action has been taken on the veteran's claim as 
to entitlement to increased evaluations for his right thumb 
disability.

III.  Analysis

In the Matter of the Fee Agreement of W. G. S., upon review 
of the record, the Board concludes that W. G. S. 
substantially complied with the provisions of 38 U.S.C.A. 
§ 5904 and 38 C.F.R. § 20.609.  As such, the estate of W. G. 
S. is entitled to payment of attorney fees on a contingency 
basis, as provided for in the December 1993 fee agreement.

In this respect, the Board notes that a final decision had 
been promulgated by the Board as to the issue of entitlement 
to service connection for residuals of a right thumb injury, 
in February 1992.  The veteran's notice of disagreement as to 
this issue, which preceded the Board's February 1992 
decision, was received after November 18, 1988, in May 1991, 
and the veteran retained W. G. S. as his attorney in May 
1992, a time not later than one year following the date of 
the Board's February 1992 decision.  See 38 C.F.R. 
§ 20.609(c).

As to the December 1993 fee agreement itself, it was in 
writing and signed by both the veteran and W. G. S.  See 38 
C.F.R. § 20.609(g).  The Board also notes that the terms of 
the fee agreement provided for a total fee payable to W. G. 
S. of 20 percent of the total amount of the past-due benefits 
awarded, contingent on whether the claim was resolved in a 
manner favorable to the veteran.  See 38 C.F.R. § 20.609(h).  
Here, the record indicates that the veteran was granted 
service connection for his right thumb disability on July 22, 
1999, and an amount of $5,188.00 (20 percent) was withheld 
from the total amount of past-due benefits awarded the 
veteran, which was $25, 940.00.  As such, the award of past-
due benefits resulted in a cash payment to the veteran, from 
which the attorney fees could be deducted.  Id.

As to the amount of the attorney fees payable to the estate 
of W. G. S. (20 percent of the total amount of the past-due 
benefits awarded), the Board stresses that VA regulation 
provides that fees that total no more than 20 percent of any 
past-due benefits awarded are presumed reasonable.  See 38 
C.F.R. § 20.609(f).  In this instance, the Board finds 
nothing in the record to rebut such a presumption of 
reasonableness.  Rather, the record shows that W. G. S. 
represented the veteran for seven years and that during this 
period the veteran's appeal went before the Court on two 
occasions and was before the Board on four separate 
occasions.  Further, the record shows that W. G. S. submitted 
numerous arguments on the veteran's behalf, including 
correspondence, joint motions, and a brief.

In reaching this determination, the Board acknowledges that 
it has avoided discussion and consideration of whether W. G. 
S. (actually, his estate) is entitled to payment on a 
contingency fee basis, subsequent to terminating the 
attorney-client relationship with the veteran.  In this 
instance, though, the Board is not persuaded that such 
analysis is necessary.  As outlined above, the veteran was 
granted service connection for his right thumb disability in 
a July 22, 1999 rating decision.  As such, the veteran's 
claim was resolved in a favorable manner prior to the 
apparent termination by W. S. G. of the attorney-client 
relationship.  In effect, then, W. S. G. had earned attorney 
fees at that moment, as provided for by the terms of the 
December 1993 fee agreement.  Further, as to the terms of the 
fee agreement itself, the Board notes that paragraph eight of 
the agreement provided for the immediate payment of all 
unpaid charges at the conclusion of W. G. S.' services.  
Given the grant of service connection, the issue in 
controversy for which W. G. S. had been retained, it is 
reasonable to assume that W. G. S.' services had concluded as 
to that issue.  Moreover, for the reasons just stated, the 
Board finds that any other conclusion denying payment of 
attorney fees to W. G. S. would amount to unjust enrichment 
on the part of the veteran, as administered by VA.

Having determined that the estate of W. S. G. is entitled to 
receive payment of attorney fees directly from VA, the Board 
points out that past-due benefits resulting from entitlement 
to service connection for a disability are based on the 
initial disability rating assigned by the RO, following the 
award of service connection.  This sum equals the payments 
accruing from the effective date of the award to the date of 
the initial disability rating decision.  The grant of service 
connection for carpometacarpal joint arthritis-
pseudarthrosis, right thumb, was assigned an effective date 
of May 27, 1980, rated at 10 percent from that date until 
September 24, 1990, and at 20 percent from September 24, 
1990, and was effectuated by a July 22, 1999, rating 
decision.  Accordingly, the inclusive dates for the payment 
of benefits arising from the grant of service connection are 
June 1, 1980, (because payment of monetary benefits may not 
be made before the first day of the calendar month following 
the date of an award, see 38 U.S.C.A. § 5111(a) (West 1991)) 
to July 22, 1999, the date of the rating decision that 
effectuated the grant of service connection.

The RO has retained 20 percent of the veteran's total past 
due benefits pending a determination by the Board for 
eligibility for payment of attorney fees from those past-due 
benefits.  It is now incumbent upon the RO to compute what 
amount is due and payable to the estate of W. G. S.  See 38 
U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).  In this regard, 
the RO's attention is directed to recent case law concerning 
the payment of attorney fees in light of earlier monetary 
payments under EAJA.  See In re Fee Agreement of Mason, 13 
Vet. App. 79 (1999); see also Fritz v. West, 13 Vet. App. 190 
(1999).

In the Matter of the Fee Agreement of D. D. W., upon review 
of the record, the Board concludes that D. D. W. is not 
eligible for direct payment of attorney fees by VA.

Here, the Board notes that there is no final decision 
promulgated by the Board as to an issue or issues for which 
D. D. W. has been retained.  Rather, the terms of the October 
1999 fee agreement between the veteran and D. D. W. 
unequivocally indicate that the veteran retained D. D. W. to 
undertake prosecution of the veteran's claim as to 
entitlement to an increased rating evaluation for his right 
thumb disability, for the period of May 27, 1980, to 
September 24, 1990, and entitlement to an increased rating 
evaluation for his right thumb disability from September 24, 
1990.  As to the distinction between a claim for service 
connection and a claim for an increased evaluation, the Board 
stresses that where an appealed claim for service connection 
is granted during the pendency of an appeal, a second notice 
of disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  To date, D. D. W. has taken 
no action in this matter.  Further, given this recognized 
distinction between claims for service connection and claims 
for increased evaluations, the Board cannot find D. D. W. to 
be a successor attorney-at-law, as he is not acting in the 
continuous prosecution of the same matter as W. G. S. did.  
See 38 C.F.R. § 20.609(c).

As such, absent a final Board decision concerning the issue 
or issues involved (currently, entitlement to increased 
evaluations) and a notice of disagreement that precedes the 
Board's decision as to the issues involved, and given that D. 
D. W. cannot be considered a successor attorney-at-law to W. 
G. S., D. D. W. has not met the provisions of 38 C.F.R. 
§ 20.609(c), which allow for charging the veteran for 
services.  Accordingly, D. D. W. is not entitled to direct 
payment by VA of attorney fees.

In reaching this determination as to the Matter of the Fee 
Agreement of D. D. W., the Board acknowledges that the 
veteran could potentially be awarded additional past-due 
benefits, should he prevail as to any claim yet to be filed 
as to his entitlement to increased evaluations for his right 
thumb disability.  Accordingly, the Board notes that its 
current determination as to entitlement to the payment of 
attorney fees is limited exclusively to the instant case, 
eligibility for attorney fees for past-due benefits awarded 
prior to this decision.  It is not intended to affect future 
Board dispositions, if any, as to the eligibility for the 
payment of additional attorney fees from any future award of 
past-due benefits, which result from subsequent decisions 
rendered in any ongoing appeal.


ORDER

In the Matter of the Fee Agreement of W. G. S., eligibility 
for direct payment by VA of attorney fees from past-due 
benefits, which resulted from the grant of service connection 
for carpometacarpal joint arthritis-pseudarthrosis, right 
thumb, and assigned a 10 percent evaluation from May 27, 
1980, to September 24, 1990, and a 20 percent evaluation from 
September 24, 1990, has been established.

In the Matter of the Fee Agreement of D. D. W., eligibility 
for payment of attorney fees from past-due benefits is 
denied; the Board has not promulgated a final decision as to 
the issues of entitlement to an evaluation in excess of 10 
percent for the veteran's right thumb injury, from May 27, 
1980, to September 24, 1990, and entitlement to an evaluation 
in excess of 20 percent for the veteran's right thumb injury.



		
	V. L. Jordan
Member, Board of Veterans' Appeals



 


